 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LARRY SMITH,                                      No. 1:17-cv-00436-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER DENYING PLAINTIFF’S REQUEST
                                                       FOR RECONSIDERATION
14   SERGEANT J. GONZALES, Program
     Sergeant at CSP-Corcoran; et al.,                 (Doc. No. 61)
15
                        Defendants.
16

17

18          Plaintiff Larry Smith is a state prisoner proceeding pro se and in forma pauperis with this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          Before the court is plaintiff’s request for reconsideration (Doc. No. 61) of the

22   undersigned’s February 19, 2020 order adopting in part (Doc. No. 57) the assigned magistrate

23   judge’s November 15, 2019 findings and recommendations (Doc. No. 52). In that order, the court

24   granted in part defendants’ motion for summary judgment (Doc. No. 36.) and dismissed certain

25   claims and defendants from this action. (See Doc. No. 57.)

26          “A motion for reconsideration should not be granted, absent highly unusual

27   circumstances, unless the district court is presented with newly discovered evidence, committed

28   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to
                                                       1
 1   raise arguments or present evidence for the first time when they could reasonably have been

 2   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 3   F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citations omitted) (emphasis in

 4   original).

 5           In the pending motion for reconsideration, plaintiff notes that Correctional Officer

 6   (“C/O”) Fritz is female and asserts that C/O Fritz was present during the two incidents on

 7   September 24, 2013, that are the bases of plaintiff’s first and sixth claims for excessive force and

 8   a failure to protect. (Doc. No. 61; see Doc. No. 12 (“FAC”) at 6, 20–22.) Based on that

 9   assertion, plaintiff argues that C/O Fritz was improperly dismissed from this action. (Id.)

10           However, the magistrate judge had concluded in his findings and recommendations that

11   plaintiff failed to allege that C/O Fritz was present during the incident that gave rise to his

12   excessive force claim (Doc. No. 52 at 30), and that plaintiff had failed to exhaust administrative

13   remedies as to his failure to protect claim. (Doc. No. 52 at 24 n.16, 28) The court has re-

14   reviewed plaintiff’s FAC, his inmate appeal No. CSPC-2-13-07568 (plaintiff’s administrative

15   appeal related to the claims in question in this civil action) (the “appeal”), and the parties’

16   statements of undisputed facts and concludes that there is no basis upon which to grant

17   reconsideration of its order.

18           In appealing the incident that serves as the basis of his claim of excessive force presented

19   in this case, plaintiff alleged that “Sgt. J. Gonzales, C/O Johnson, C/O Florez, C/O Miner, C/O E.

20   Castro, C/O Potzernitz, & one more C/O entered the holding area. . . . I squatted & coughed &
21   was tackled by them.” (Doc. No. 39, Ex. C at 156–58.) There is no mention or suggestion in

22   plaintiff’s FAC of C/O Fritz being present during that incident. (See FAC at 6) (describing the

23   same incident and alleging that Sgt. J. Gonzales and C/Os Johnson, Castro, Miner, Florez,

24   Potzernitz, and Scaife—and not C/O Fritz—came into the holding cage area to search him for

25   contraband and that Sgt. J. Gonzales then ordered them to attack plaintiff).

26           Although plaintiff does reference C/O Fritz in the inmate appeal when he describes the
27   events immediately preceding C/O Johnson’s alleged use of excessive force against him (see Doc.

28   No. 39, Ex. C at 156), plaintiff did not allege in his inmate appeal, and therefore could not have
                                                        2
 1   exhausted, his current claim that C/O Fritz failed to protect him from C/O Johnson’s alleged use

 2   of excessive force. (Doc. No. 52 at 30.)

 3          Accordingly, plaintiff’s motion for reconsideration (Doc. No. 61) is denied

 4   IT IS SO ORDERED.
 5
        Dated:     March 12, 2020
 6                                                       UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
